SHINN, P. J.
Pete Washington was indicted by the grand jury of Los Angeles County for violation of section 11500, Health and Safety Code in that he did sell, furnish and give away a preparation of heroin on the 12th day of April, 1954 and of a like offense committed April 16, 1954. The indictment alleged a prior conviction of an identical offense committed in June, 1951 for which the defendant served a term of imprisonment. He was represented by counsel in a jury trial, admitted the former conviction and was convicted on both counts and sentenced to state prison. No appeal was taken.
October 17, 1955, Washington filed a written motion for an order vacating the judgment. November 9, 1955, the motion was heard and was denied. We have now for consideration an appeal from that order. Appellant made no request for appointment of counsel on the appeal and has filed briefs prepared by himself. The motion states no grounds upon which the court could have been warranted in vacating the judgment. It reads in part: “Defendant contends misrepresentation on part of Counsel by not informing defendant of his right at all stages of the proceedings.” No facts are stated which lend any credence whatever to the assertion that appellant was not represented in a competent manner or that there was any failure of counsel to perform his professional duties to the fullest extent. It was also asserted that the evidence was insufficient to justify the convictions. The motion contained nothing more except general statements to the effect- that appellant was deprived of due process of law and other constitutional rights. In the absence of any showing whatever of invalidity of the judgment the *722court did not err in denying the motion. Appellant’s briefs contain many factual assertions but these do not go to the merits of his motion nor can they be considered on the appeal.
The order is affirmed.
Wood (Parker), J., and Vallée, J., concurred.